

 






ASSIGNMENT AND ASSUMPTION AGREEMENT
OF JOINT VENTURE CONTRACT


by and among


RENEWABLE ENERGY SYSTEMS, INC.
as Assignor,


and


SOLAR THIN FILMS, INC.
as Assignee




 






Dated as of January 31, 2008
 
 
 

--------------------------------------------------------------------------------

 

ASSIGNMENT AND ASSUMPTION AGREEMENT


OF JOINT VENTURE CONTRACT




This ASSIGNMENT AND ASSUMPTION AGREEMENT OF JOINT VENTURE CONTRACT (the
“Agreement”) is made as of January 31, 2008 (“Execution Date”) by and among the
following parties:


Renewable Energy Systems, Inc., a company incorporated under the laws of New
Jersey, U.S.A., with its principal place of business at 200 Ludlow Drive, Suite
C, Ewing, NJ 08638 (“Assignor”); and


Solar Thin Films, Inc., a company incorporated under the laws of the State of
Delaware, U.S.A., with its principal place of business at 25 Highland Blvd., Dix
Hills 11746 (“Assignee”); and


All the above Parties hereinafter singly referred to as “Party” and collectively
referred to as “all Parties” or “the Parties”.


WHEREAS:


A. Certain Joint Venture Contract dated January 10, 2005 was made by and among
TerraSolar, Inc., a company incorporated under the laws of the State of
Delaware, U.S.A., Weihai Blue Star Glass Group Co., Ltd., a company organized
under the laws of the People’s Republic of China (“PRC”) with its registered
address at 98 QingDao ZhongLu, Weihai Economic and Teclmology Development Zone,
Weihai, Shandong, PRC (“Blue Star”) and Camsete Resources Limited., a company
incorporated under the laws of the British Virgin Islands (“Cameste”) (the “JV
Contract”);


B. Pursuant to the Weihai Blue Star Terra Photovoltaic Co., Ltd., a Sino-foreign
joint venture company organized under the laws of the PRC with its registered
address at 98 QingDao ZhongLu, Weihai Economic and Technology Development Zone,
Weihai, Shandong, PRC (“Blue Star JV”), has been established and is validly
existing under the laws of the PRC;


C. A certain Assignment and Assumption of the Blue Star Agreements dated April
21, 2005 was entered into between TerraSolar, Inc., and Terra Solar Global,
Inc., a company incorporated under the laws of the State of Delaware, U.S.A.,
with its principal place of business at 45 Rockefeller Plaza, Ste 200092, New
York, the State of New York (“Terra”), pursuant to which TerraSolar, Inc.
conveyed, assigned and transferred and delivered to Terra all of its right,
title and interest in and to the JV Contract, and Terra accepted the conveyance,
assignment and transfer (the “Terra Assignment”);


D. Pursuant to JV Contract and the Terra Assignment, Terra was required to make
capital contribution in the sum of two million US Dollars (US$ 2,000,000.00) in
Blue Star JV, representing 20% of total investment;


 
2

--------------------------------------------------------------------------------

 
E. Terra has made one million US Dollar (US$1,000,000.00) capital contributions
in Blue Star JV and owns ten percent (10%) shareholding interest in Blue Star
JV;


F. A certain Assignment and Assumption of the Blue Star Agreements dated April
27, 2007 was entered into between Terra and Assignor, pursuant to which Terra
conveyed, assigned and transferred and delivered to Assignor its right, title
and interest in and to Blue Star JV Contract insofaras concerning Terra’s
outstanding balance of capital contribution in the sum of one million US Dollars
(US$1,000,000.00), representing ten percent (10%) shareholding interest in Blue
Star JV, and Assignor accepted the conveyance, assignment and transfer (the
“RESI Assignment”).


G. Pursuant to the RESI Assignment, Assignor was required to make capital
contribution in the sum of one million US Dollars (US$ 1,000,000.00) in Blue
Star JV, representing 10% of total investment made;


H. Assignor has made a five hundred thousand US Dollar (US$500,000.00) capital
contribution in Blue Star JV and owns five percent (5%) shareholding interest in
Blue Star JV;


I. Assignee desires to accept from Assignor, and Assignor desires to convey,
assign, transfer and deliver to Assignee its duties, obligations, rights, title
and interest in and to its outstanding balance of capital contribution in the
sum of five hundred thousand US Dollars (US$500,000.00), representing five
percent (5%) shareholding interest in Blue Star JV (the “Assignment”).


NOW, THEREFORE, in consideration of the foregoing premises, the Parties hereto
hereby agree as follows through friendly consultation in accordance with
relevant laws and regulations and in the spirit of mutual benefit, honesty and
good faith:



I.
Acknowledgement and Agreement to Assignment



1.
The Assignee shall become a party to the JV Contract, having all rights and
obligations in respect of the assigned capital contribution and five percent
(5%) equity interest transferred thereunder, and that the Assignor shall not
have any right, obligation or responsibility in respect of the assigned capital
contribution and equity interest transferred thereunder. Assignee hereby agrees
to make the capital contribution of five hundred thousand US Dollars
(US$500,000.00) by February 15, 2008.




II.
Effectiveness of this Agreement




1.
This Agreement shall be effective upon execution by the Parties hereto or their
respective authorized representatives and affixture of seals.




2.
The Parties hereto shall, in good faith, complete any activities necessary for
effecting the Assignment provided hereunder within three months after the
execution of this Agreement, including without limitation executing or causing
any document or application, or to secure any relevant approval, consent or
permit, so as to effect the performance of this Agreement.



 
3

--------------------------------------------------------------------------------

 
 

III.
Representations. Covenants and Warranties



Each and every party to this Agreement hereby represents and warrants to the
other parties that it:



 
(a)
is a corporation duty organized, validly existing and in good standing under the
laws of the jurisdiction of its formation;

 
(b)
has the corporate power and authority to enter into this Agreement;

 
(c)
has the requisite corporate power and authority to execute, deliver and perform
this Agreement and the other agreements contemplated hereby to which it is a
party and to incur the obligations herein and therein; and

 
(d)
has been authorized by all necessary corporate action to execute, deliver and
perform this Agreement and other related agreements and to consummate the
transactions contemplated hereby and thereby.




IV.
Confidentiality



Unless expressly agreed to by the Parties, or required by relevant laws,
regulations, articles of association, or other applicable laws and regulations,
no Party shall disclose the terms of this Agreement to any third party other
than the Parties hereto and their respective affiliates, subsidiaries, parents
or other associated companies without the prior written consent of the other
Parties before completion of the transactions contemplated hereunder. This
provision does not apply to affiliates of, and professionals engaged by, the
Parties hereto.


V.
Amendment to this Agreement



Any amendment to this Agreement shall be in writing and signed by all the
Parties. Any amendment or addition shall constitute an integral part of this
Agreement.



VI.
Applicable Laws



The execution, validity, interpretation and performance of this Agreement, and
dispute resolution thereof shall be governed by the substantive laws of the
State of New York, excluding its conflict of laws rules.



VII.
Assignment Right



No Party shall assign its rights and obligations under this Agreement without
prior written consent of the other Parties. The respective successors and
permitted assigns of the Parties hereto are subject to the provisions of this
Agreement.



VIII.
Entire Agreement



This Agreement constitutes all representations and agreements among the Parties
hereto and supersedes all prior oral and written representations, warranties,
understandings and agreements among the Parties relating to the subject matter
of this Agreement. The Parties hereto agree and acknowledge that any
representation or covenant that is not stated or made under this Agreement shall
not be used as the basis for determining the respective rights and obligations
of the Parties or for interpreting the terms and conditions of this Agreement.


 
4

--------------------------------------------------------------------------------

 
 

IX.
Notices



All notices required under this Agreement shall be delivered by overnight
courier, registered mail, telecopy or other telecommunication means. Notices
shall be deemed duly given upon arrival at the address of the recipient set
forth below or at such other address as the recipient thereof shall have
notified the other Parties hereto. When delivered by courier, registered mail,
the notice shall be deemed to be duly given on the day of receipt noted on the
confirmation of delivery or return receipt. When delivered by telecopy, the
notice shall be deemed to be duly given when the delivery is confirmed by
telecopy machine.




Assignor:
Renewable Energy Systems, Inc.
 
200 Ludlow Drive, Suite C
 
Ewing, NJ 08638
 
Attn: Zoltan Kiss, President
   
Assignee:
Solar Thin Films, Inc.
 
25 Highland Blvd.
 
Dix Hills, NY 11746
 
Attn: Peter Lewis, CEO





X.
Counterparts



This Agreement is made in eight original copies. Each Party shall hold one
original copy and the remaining copies shall be used for the purpose of seek
approval by relevant authorities. Each copy shall have the same legal effect.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Assignment and
Assumption of Joint Venture Contract to be executed on the date first written
above.


Renewable Energy Systems, Inc.
Solar Thin Films, Inc.
   
By: /s/ Zoltan Kiss
By: /s/ Robert M. Rubin
Name: Zoltan Kiss
Name:
Title: CEO
Title:

 
 
 
6

--------------------------------------------------------------------------------

 